In a consolidated proceeding to review real estate tax assessments for the tax years 1955-1956 through 1959-1960 on a tract of land bordering Newtown and Maspeth Creeks in Queens County, upon which the petitioner, in 1941, had erected two steel radio towers and a one-story radio transmitter station, the Tax Commission appeals from so much of a final order of the Supreme Court, Queens County, dated January 26, 1960, as reduces the assessments for the tax years 1956-1957 through 1959-1960. Order, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.